DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022, has been entered.
 
Response to Amendment
Claims 1-16 were previously pending.  Applicant’s amendment filed May 10, 2022, has been entered in full.  Claims 1, 3, 5, 8, 12 and 14 have been amended.  No claims have been added or cancelled.  Accordingly, claims 1-16 are now pending.

Response to Arguments
Applicant argues that the amendments have overcome the previous objections to the claims (Remarks filed May 10, 2022, hereinafter Remarks: Page 6).  Examiner agrees.  The previous objections to the claims are withdrawn.

Applicant traverses the previous rejections under 35 U.S.C. 103, arguing that the previously-cited art does not teach all elements of the amended claims (Remarks: Pages 6-10).  Examiner respectfully disagrees for the reasons in the responses and rejections below.

Regarding the teachings of Zhang, Applicant argues that “while TM and SN can depend on the same coordinates ((u, v) and t), only one of the two is actually determined for each pixel” (Remarks: Page 9; emphasis omitted).  Examiner respectfully disagrees.
As noted in the Advisory Action dated May 26, 2022, Zhang illustrates a fine-mode (i.e. TM) reconstruction that is determined for each pixel in a frame (Fig. 4a) and a fast-mode (i.e. SN) reconstruction that is determined for each pixel in the frame (Fig. 4b).  Zhang teaches that these two images are combined using a mask in order to produce the final output shown in Fig. 4c (Pg. 103, 1st par.).  These teachings clearly demonstrate that both TM and SN values are determined for a given pixel, even though only one of them may be used to generate the final output.

Applicant further argues that, because only one of them is used to generate the output, the TM and SN measurements are not “correlated” for each pixel (Remarks: Pages 9-10).  Examiner respectfully disagrees.
First, some aspects of this argument were addressed in the previous Office Action (Final Rejection dated April 20, 2022: Page 4).  The term “correlated” is broad enough to read on the spatial and temporal alignment between the two-dimensional and temporal coding correspondences of each pixel – i.e. both             
                
                    
                        D
                    
                    
                        L
                        ,
                        t
                    
                
                (
                u
                ,
                v
                )
            
         and             
                
                    
                        D
                    
                    
                        H
                        ,
                        t
                    
                
                (
                u
                ,
                v
                )
            
         of Equation 19 are “correlated” for a given pixel             
                (
                u
                ,
                v
                )
            
         at least because both correspond to a same time             
                t
            
         and spatial coordinates             
                (
                u
                ,
                v
                )
            
        .
Second, while the specification provides almost no explanation of what is meant by “correlation” of the two types of correspondences (see rejection under 35 U.S.C. 112(a) below), Examiner’s interpretation does appear to be consistent with the specification.  For example, paragraph [0013] (all paragraph numbers are to the published application – i.e. US 2021/0166412 A1 – unless otherwise noted) states the following:
“According to the invention, a particularly reliable and robust coding and measurement is achieved by means of a combination of a two-dimensional and a temporal coding, which then also provides information about the object that is to be measured in three dimensions, if one of the two codings cannot provide any, or any accurate, information. There may be many reasons for this, such as random reflections or underlying object structures which cover pattern structures in the two-dimensional or temporal coding. However, correlation of the two-dimensional and temporal coding makes the measurement significantly more reliable because interference can, in many cases, be corrected by the other coding in each case. In the case of the presence of coordinates of the measuring points of the object to be measured (also referred to as a point cloud of coordinate points which, overall, form or characterize or indicate the surface of the object to be measured) both from a two-dimensional and temporal coding, the achievable accuracy is furthermore increased owing to the redundancies, especially since the different codings react to different interference with differing degrees of sensitivity.” (emphasis added).

This describes the same type of situation addressed by Zhang – i.e. a situation where temporal coding cannot provide accurate information (due to motion in the scene interfering with the temporal pattern), so it is corrected using spatial coding (e.g., Pg. 97, rt. col., first two pars.; Pg. 108, par. above Sec. VIII).  
In another example, paragraph [0041] describes that a “correlation” (although not necessarily a correlation of correspondences of 2D and temporal coding as claimed) “can, for example, be achieved by simple averaging, weighted averaging, and/or smoothing of averaged coordinate data.”  The region-wise mode transition taught by Zhang is an edge/extreme case of weighted averaging – i.e. one measurement is given unity weight, while the other is given zero weight.
In view of this evidence, and the general lack of description of details of the correlation in the specification, it is clear that the identified correspondences of the two-dimensional coding and the temporal coding taught by Zhang fall within the scope of being “correlated”.

Claim Interpretation
Claim 1 has been amended to recite that, “for each pixel, identified correspondences of the two-dimensional coding and the temporal coding are correlated by comparing the adjacent pixels spatially and by comparing the same pixels timely” (emphasis added).  This limitation can be interpreted in at least the following two ways.
Interpretation A.  The words “by comparing the adjacent pixels spatially and by comparing the same pixels timely” can be interpreted as simply reiterating prior steps of the method.  Under this interpretation, the added words do not alter the scope of the claim.  In particular, claim 1 previously recites that, “in the case of the two-dimensional coding, correspondences of adjacent pixels are found”, so the later phrase “by comparing the adjacent pixels spatially” can be interpreted to merely reiterate that the correlation of identified correspondences of the two-dimensional coding is based on the comparison of adjacent pixels spatially that was used to identify those 2D coding correspondences.  Similarly, the phrase “by comparing the same pixels timely” can be seen as merely reiterating that the correlation of identified correspondences of the temporal coding is based on the timely/temporal comparison of same pixels that was used to identify those temporal coding correspondences.
Interpretation B.  The words “by comparing the adjacent pixels spatially and by comparing the same pixels timely” can alternatively be interpreted to require that the correlation itself includes steps of comparing the adjacent pixels spatially and by comparing the same pixels timely.  Under this interpretation, the added words further define “correlated” and therefore narrow the scope of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite that, “for each pixel, identified correspondences of the two-dimensional coding and the temporal coding are correlated by comparing the adjacent pixels spatially and by comparing the same pixels timely” (emphasis added).  As explained above in Claim Interpretation, this can be interpreted to require that the correlation itself includes steps of comparing the adjacent pixels spatially and by comparing the same pixels timely (Interpretation B).  Examiner has reviewed the original disclosure in an attempt to identify support for such an amendment further defining the correlation, but has found none.  In fact, the specification provides almost no details regarding the correlation of correspondences from 2D coding and temporal coding.
Paragraph [0089] (all paragraph numbers are to the published application – i.e. US 2021/0166412 A1 – unless otherwise noted) merely reiterates the original language of claim 1 and makes no mention of the correlation including any comparison of adjacent pixels spatially or the same pixels timely.
Paragraph [0013] describes correlation of 2D and temporal coding as providing higher reliability by allowing correction of inaccurate measurements using one type of coding with the other type of coding, but does not describe the correlation including any comparison of adjacent pixels spatially or the same pixels timely.
Paragraph [0041] describes a correlation of edge data in a point cloud, rather than correlation of identified correspondences of two-dimensional and temporal coding, and states that the “correlation can, for example, be achieved by simple averaging, weighted averaging, and/or smoothing of averaged coordinate data”.  There is no description of the correlation including any comparison of adjacent pixels spatially or the same pixels timely.
Claim 1 fails to comply with the requirements of 35 U.S.C. 112(a) because it can be interpreted to cover embodiments where the correlation of correspondences of 2D and temporal coding includes steps of comparing the adjacent pixels spatially and by comparing the same pixels timely, but there is no description of such a correlation in the original disclosure.
Claims 2-16 include the unsupported limitation of claim 1, and therefore also fail to comply with the requirements of 35 U.S.C. 112(a) for substantially the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-9, 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Siercks’ (US 2014/0063204 A1) in view of ‘Zhang’ (“Real-Time Scalable Depth Sensing With Hybrid Structured Light Illumination,” 2013).
Regarding claim 1, Siercks teaches a method for measuring an object by means of stereoscopy (See the steps mapped below for performing stereoscopy of a measurement object, such stereoscopy measurement of object 1 in Figure 1), in which a pattern is projected onto the object surface (Figure 1, projected pattern 2a) by means of a projector (Figure 1, projector 3) and the pattern, which is designated as a scene, on the object surface, is captured by means of at least two intrinsically and extrinsically calibrated cameras (Figure 1, pattern being projected on scene is captured by cameras 1, 2, … I; [0083], two, three or four cameras may be used; e.g. [0083], cameras are “arranged with a fixed and known positioning and orientation relative to one another” – i.e. they are extrinsically calibrated; e.g. [0011] describes intrinsic calibration of the cameras), correspondences of the scene being found in the images captured by the cameras (e.g. [0085], [0010], pattern correspondences are found and used for 3D measurement; also see Note Regarding Pattern below) by means of an arithmetic unit using image processing ([0085], Figure 1, evaluation unit 6), and the object being measured by means of the correspondences found (e.g. [0085], [0010], pattern correspondences are found and used for 3D measurement; also see Note Regarding Pattern below), a two-dimensional and temporal coding being generated during the pattern projection (see Note Regarding Pattern below), wherein 
a completely two-dimensionally coded pattern is projected (see Note Regarding Pattern below), and the scene is captured using the cameras ([0083], Figure 1, scene including projected pattern is captured by cameras 4), and 
a temporally coded pattern having a two-dimensionally different coding is projected several times in succession (see Note Regarding Pattern below), and a plurality of scenes is captured in succession by the cameras ([0083], Figure 1, plurality of scenes including sequence of projected patterns is captured by cameras 4), being triggered simultaneously in each case ([0083], cameras are “designed to record individual images in a substantially simultaneous fashion”), wherein, 
in the case of the two-dimensional coding, correspondences of adjacent pixels are found, for the scene, in the images captured by the different cameras ([0085], sequence of pixel values from each of the cameras are used for measurement; see Note Regarding Pattern below), 
in the case of the temporal coding for the plurality of scenes, correspondences of the same pixels, in each case, are found in the images captured by the different cameras ([0085], sequence of pixel values from each of the cameras are used for measurement; see Note Regarding Pattern below), and 
for each pixel, identified correspondences of the two-dimensional coding and the temporal coding are correlated by comparing the adjacent pixels spatially and by comparing the same pixels timely, and said correlations are used when measuring the object (see Note Regarding Pattern below).

Note Regarding Pattern.  Siercks teaches a structured light stereoscopy measurement technique that includes projecting a pattern sequence onto a surface ([0082]), measuring pixel values in images captured over the sequence ([0083]), and determining 3D coordinates based on the pixel values ([0085]).  This is temporal coding.
Siercks does not explicitly teach using a completely two-dimensionally coded pattern (i.e. a spatial coding) in addition to the temporal coding.
However, Zhang does teach structured light techniques that include using not only temporal coding, but also spatial coding (e.g. Section V, first paragraph, both TM (i.e. temporal coding) and SN (i.e. spatial coding) can be used).  In particular, Zhang teaches a two-dimensional and temporal coding being generated during the pattern projection (Figure 2, 2D coding is speckle pattern and temporal coding is sinusoidal fringe), wherein
a completely two-dimensionally coded pattern is projected (Figure 2, binary speckle pattern included in hybrid patterns d-f), and 
a temporally coded pattern (Figure 2, shifted sinusoidal fringe patterns within hybrid patterns d-f) having a two-dimensionally different coding (Figure 2, temporally coded patterns are 2D different due to shift in sinusoidal fringe pattern) is projected several times in succession (e.g. Page 99, left column, fourth paragraph,                                 
                                    N
                                
                             patterns are projected in succession; Page 101, below Equation 13,                                 
                                    N
                                
                             may be 6), and wherein, 
in the case of the two-dimensional coding, correspondences of adjacent pixels are found, for the scene (Page 101, Section IV.B, last paragraph, correlation-based matching is used to find correspondence for speckle 2D coding; e.g. Page 104, first paragraph, the correlation finds matching correspondences of 12x12 windows of adjacent pixels), 
in the case of the temporal coding for the plurality of scenes, correspondences of the same pixels, in each case, are found (Page 99, right column, values                                 
                                    
                                        
                                            I
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            u
                                            ,
                                            v
                                        
                                    
                                
                             are measured, where                                 
                                    k
                                    =
                                    1
                                    ,
                                     
                                    …
                                    ,
                                     
                                    N
                                
                            ,                                 
                                    N
                                
                             is the number of temporal patterns (such as 3 in the example calculation in this part of the reference), and                                 
                                    
                                        
                                            u
                                            ,
                                            v
                                        
                                    
                                
                             refers to a same pixel coordinate; This set of values of the same pixel measured for different patterns are used to solve equations for the phase; “Once the absolute phase is obtained, the depth at each scene point can be calculated through triangulation between projector and camera”), and 
for each pixel, identified correspondences of the two-dimensional coding and the temporal coding are correlated (As shown in Equation 19, for each pixel                                 
                                    (
                                    u
                                    ,
                                    v
                                    )
                                
                            , identified correspondences of the two-dimensional coding                                 
                                    
                                        
                                            D
                                        
                                        
                                            L
                                            ,
                                            t
                                        
                                    
                                    (
                                    u
                                    ,
                                    v
                                    )
                                
                             and the temporal coding                                 
                                    
                                        
                                            D
                                        
                                        
                                            H
                                            ,
                                            t
                                        
                                    
                                    (
                                    u
                                    ,
                                    v
                                    )
                                
                             are spatially and temporally correlated with one another – i.e. both correspond to same time                                 
                                    t
                                
                             and spatial coordinates                                 
                                    (
                                    u
                                    ,
                                    v
                                    )
                                
                            ) by comparing the adjacent pixels spatially and by comparing the same pixels timely (see Claim Interpretation above; Under Interpretation A, the preceding phrase merely reiterates earlier limitations of the claim, and therefore does not further limit the claim), and said correlations are used when measuring the object (Equation 19, both spatial and temporal correlations are used to identify which                                 
                                    
                                        
                                            D
                                        
                                        
                                            H
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            D
                                        
                                        
                                            L
                                        
                                    
                                
                             values to combine in order to measure depth                                 
                                    
                                        
                                            D
                                        
                                        
                                            t
                                        
                                    
                                    
                                        
                                            u
                                            ,
                                            v
                                        
                                    
                                
                            ; Fig. 4a illustrates the TM measurements for each pixel, Fig. 4b illustrates the SN measurements for each pixel, and Fig. 4c illustrates how the spatially and temporally correlated values of these two measurements are combined to produce the output; also see e.g. Page 104, first paragraph, depth map including 3D measurements of the object is exported by combining the outputs of TM – i.e. temporal coding – and SN – i.e. spatial, 2D coding – correspondence identifications).

Siercks is directed to techniques for adapting to motion when attempting to perform temporal coding.  For example, an inertial measurement unit (IMU) measures an amount of motion (e.g. [0107]) and aspects of the projected pattern are changed in response to the amount of motion in an attempt to preserve measuring capability (e.g. [0108] et seq.; [0125]).  However, Siercks acknowledges that motion may become so great that temporal coding can no longer generate reliable results, despite its adjustment techniques ([0126]-[0128]).
Zhang teaches that spatial, two-dimensional coding can be used to supplement temporal coding (e.g. Page 97, last two paragraphs, spatial/SN coding is used for dynamic scenes with high motion, while temporal/TM coding is used for scenes with lower motion).  Zhang teaches that spatial coding is well suited to dynamic scenes, while temporal coding provides higher accuracy, thus requiring a trade-off (Page 97, right column, first paragraph).  Zhang teaches that its hybrid technique is able to enjoy the higher accuracy of temporal coding, while also ensuring that acceptable-quality measurements are made in the presence of motion using spatial coding, thereby offering improvement over temporal-only coding (e.g. Figure 12, Page 108, second paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Siercks with the hybrid temporal and spatial coding of Zhang in order to improve the method with the reasonable expectation that this would result in a that could provide acceptable measurements in high-motion conditions, an improvement over temporal-only coding.  This technique for improving the method of Siercks was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Siercks and Zhang to obtain the invention as specified in claim 1.	


Regarding claim 2, Siercks in view of Zhang teaches the method of claim 1, and Zhang further teaches that the temporally coded pattern is generated by spatial shifting of the same two-dimensionally coded pattern (e.g. Figure 2, d-f, temporal code is generated by spatially shifting same 2D fringe pattern).

Regarding claim 4, Siercks in view of Zhang teaches the method of claim 2, and Zhang further teaches that the size of the spatial shift of the pattern between the scenes captured in succession differs (e.g. in Figure 2d-f the shift of pattern f with respect to pattern d is twice as large as the shift of pattern e with respect to d).

Regarding claim 5, Siercks in view of Zhang teaches the method of claim 2, and Zhang further teaches that the size of at least one of the spatial shifts is smaller than a pattern point of the two-dimensional pattern (e.g. Page 99, fourth paragraph, patterns are repeatedly projected in sequence with period                                 
                                    N
                                
                            ; The shift from the pattern at, for example, step 1 to the pattern projected at step                                 
                                    1
                                    +
                                    N
                                
                             is zero; Zero is smaller than the                                 
                                    K
                                    ×
                                    K
                                
                             speckle size of Figure 2).

Regarding claim 6, Siercks in view of Zhang teaches the method of claim 1, and Zhang further teaches that the temporally coded pattern is generated by phase-shifted projection of a brightness distribution (Section IV.A., Figure 2, phase-shifted sinusoidal fringe brightness distribution).

Regarding claim 7, Siercks in view of Zhang teaches the method of claim 1, and Zhang further teaches that the temporally coded pattern is generated by temporally offset projection of different patterns (e.g. Page 97, right column, first paragraph, “TM methods [i.e. temporal coding] project multiple patterns sequentially”; Figure 2 shows examples of the different patterns d-f).

Regarding claim 8, Siercks in view of Zhang teaches the method of claim 1, and Siercks further teaches that, for one pixel, a correlation of information of all cameras is performed ([0085], brightness values for a same point in each respective image captured by the group of cameras are determined and used to determine 3D coordinates of that point; I.e. information of all cameras correlated to a given measurement point/pixel is performed).

Regarding claim 9, Siercks in view of Zhang teaches the method of claim 1, and Siercks further teaches that the scene is captured by means of at least three cameras, (Figure 1, pattern being projected on scene is captured by cameras 1, 2, … I; [0083], three or four cameras may be used), from different viewing angles (e.g. Figure 1, each of the cameras has a different viewing angle, as seen by dashed lines illustrating their fields of view).

Regarding claim 12, Examiner notes that the claim is directed to a system that includes structure for performing a method that is substantially the same as the method of claim 9.  Siercks in view of Zhang teaches the method of claim 9.  The rejections of claims 9 and 1 (from which claim 9 depends) over Siercks in view of Zhang include mapping to structure that is substantially the same as the structure recited in claim 12.  Accordingly, claim 12 is also rejected under 35 U.S.C. 103 as being unpatentable over Siercks in view of Zhang for substantially the same reasons as claims 1 and 9.

Regarding claim 13, Siercks in view of Zhang teaches the system of claim 12, and Siercks further teaches at least four cameras are provided (Figure 1, pattern being projected on scene is captured by cameras 1, 2, … I; [0083], four cameras may be used) and are arranged such that the scene is captured from at least four different viewing angles (e.g. Figure 1, each of the cameras has a different viewing angle, as seen by dashed lines illustrating their fields of view).

Regarding claim 15, Siercks in view of Zhang teaches the system of claim 12, and Zhang further teaches that the arithmetic unit and/or the projector are designed to generate a pattern projection having a two-dimensional and a temporal coding (e.g. Figure 2, d-f, each pattern has 2D speckle coding and the sequence of patterns provides temporal coding).

Regarding claim 16, Siercks in view of Zhang teaches the method of claim 1, and Siercks further teaches that the scene is captured by means of four cameras (Figure 1, pattern being projected on scene is captured by cameras 1, 2, … I; [0083], four cameras may be used) from different viewing angles (e.g. Figure 1, each of the cameras has a different viewing angle, as seen by dashed lines illustrating their fields of view).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siercks in view of Zhang as applied above, and further in view of ‘Haugen’ (US 2014/0198185 A1).
Regarding claim 3, Siercks in view of Zhang teaches the method of claim 2.
Siercks teaches that the cameras are triggered simultaneously to capture an image sequence of a pattern sequence ([0083]), but does not explicitly teach that the image capture is not triggered at the same time that the pattern is shifting – i.e. that the spatial shift of the pattern and the capturing of the scene by the cameras triggered simultaneously are not matched to one another.
Zhang teaches that its camera is triggered by the projector (Section VI, second paragraph), but also does not explicitly teach that the image capture is not triggered at the same time that the pattern is shifting – i.e. that the spatial shift of the pattern and the capturing of the scene by the cameras triggered simultaneously are not matched to one another.
However, Haugen does teach a stereoscopy measurement system where changes in a projected pattern occurs at a different time than the simultaneous triggering of cameras – i.e. that the spatial shift of the pattern and the capturing of the scene by the cameras triggered simultaneously are not matched to one another (Figure 6, new (i.e. shifted) pattern is programmed at 112 and projected at 106 before simultaneous camera triggering occurs at 108).
The temporal coding used by Siercks (e.g. [0082]-[0083]) and Zhang (e.g. Figure 2, d-f) relies on capturing images of several separate, distinct patterns (e.g. Figure 2, d-f; e.g. Page 99, right column explains why separate images are needed for each temporal pattern                         
                            k
                        
                     in order to decode the phase information and determine 3D coordinates).  If the shifting of the patterns and the triggering of the cameras were matched to one another (i.e. if the pattern change occurred while the cameras were being triggered), then two different patterns would appear during the integration time of the cameras.  This would blend and distort the appearances of the two temporal patterns and make it difficult, if not impossible, to decode them, thereby diminishing the accuracy and reliability of the 3D measurements.  The unmatched pattern changing and camera triggering of Haugen would advantageously avoid this problem by ensuring that only one pattern was being projected during each activation of the cameras.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Siercks in view of Zhang as applied above with the unmatched pattern changing and camera triggering of Haugen in order to improve the method with the reasonable expectation that this would result in a method that ensured that only one pattern was being projected during each activation of the cameras, thereby advantageously avoiding the diminished accuracy and reliability that would be caused by matched pattern changing and camera triggering.  This technique for improving the method of Siercks in view of Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Haugen.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Siercks, Zhang and Haugen to obtain the invention as specified in claim 3.	


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siercks in view of Zhang as applied above, and further in view of ‘Huang’ (“Edge-aware Depth Completion for Point-cloud 3D Scene Visualization on an RGB-D Camera,” 2014).
Regarding claim 10, Siercks in view of Zhang teaches the method of claim 1.
Siercks does not explicitly teach that the images of individual cameras are evaluated by means of two-dimensional image analysis for edge detection, and in that an edge identified in an image is projected into a three-dimensional point cloud which represents a result of the three-dimensional measurement of the object.
Zhang also does not teach this feature.
However, Huang does teach techniques for repairing a structured light 3D point cloud where images of individual cameras are evaluated by means of two-dimensional image analysis for edge detection (Section III.A, color image is subjected to Canny edge detection), and in that an edge identified in an image is projected into a three-dimensional point cloud which represents a result of the three-dimensional measurement of an object (Section III.B, Figure 2, edge is projected into depth image, which is a 3D point cloud that represents a result of the 3D measurement of an object).
Both Siercks (e.g. Figure 1) and Zhang (e.g. Figure 2) use structured light projection to recover 3D measurements.  Huang teaches that structured light 3D measurements suffer from inaccuracy around object boundaries because the projected light patterns are distorted, which makes it harder to perform depth estimation (Page 422, paragraph spanning columns).  Huang teaches that its edge-based refinement is able to correct these boundary-region artifacts in 3D measurements (e.g. Section V; Page 422, right column, first two paragraphs).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Siercks in view of Zhang as applied above with the edge-based refinement of Huang in order to improve the method with the reasonable expectation that this would result in a method that produced 3D measurements with reduced artifacts in boundary regions.  This technique for improving the method of Siercks in view of Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Huang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Siercks, Zhang, and Huang to obtain the invention as specified in claim 10.

Regarding claim 11, Siercks in view of Zhang and Huang teaches the method of claim 10, and Huang further teaches that, for the two-dimensional image analysis, the scene is additionally captured by the cameras without projection of a pattern (e.g. Figure 5, Color, edge detection is performed on color image, which does not include any projected pattern).


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siercks in view of Zhang as applied above, and further in view of ‘Doron’ (US 2017/0034499 A1).
Regarding claim 14, Siercks in view of Zhang teaches the system of claim 12.
Siercks suggests performing calibration in order to achieve higher measurement accuracy ([0011]), but does not teach to form sub-systems of two cameras in each case, from the plurality of cameras, and to perform recalibration of cameras from the system in that, in order to calibrate one sub-system, the measured values of the other sub-system are always used.
Zhang also suggests calibration (Page 103, last paragraph), but does not teach the claimed feature.
However, Doron does teach techniques for calibrating a structured-light stereo imaging assembly (Figures 8-12 describe different calibration scenarios; Figure 9 is mapped in detail below) that include steps to form sub-systems of two cameras in each case ([0056], Figure 9, six sub-systems of two cameras are formed), from the plurality of cameras ([0056], Figure 9, the six subsystems are formed from four cameras 16A, 14A, 16B and 14B), and to perform recalibration of cameras from the system in that, in order to calibrate one sub-system ([0056], In Figure 9, the subsystem including 16B and 14B is being calibrated due to misalignment), the measured values of the other sub-system are always used ([0056], Figure 9, the measured depth values of all of the other sub-systems are used in the calibration).
Doron teaches that camera assemblies are typically calibrated before reaching the end user, but that some of a camera assembly’s imagers may later become misaligned during use ([0007]).  “Misalignment is particularly detrimental to the accuracy of the collected depth information” ([0007]).  Doron teaches that its techniques advantageously allow for misalignments to be automatically detected and corrected (e.g. [0054], [0056]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Siercks in view of Zhang as applied above with the misalignment detection and correction of Doron in order to improve the system with the reasonable expectation that this would result in a system that could automatically detect and correct misalignments in its cameras, thereby improving its accuracy and robustness.  This technique for improving the system of Siercks in view of Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Doron.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Siercks, Zhang, and Doron to obtain the invention as specified in claim 14.	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669